Exhibit 10.1

 



 

CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Consent”) is
dated as of July 3, 2020 and is executed by and among CALUMET SPECIALTY PRODUCTS
PARTNERS, L.P., a Delaware limited partnership (“MLP Parent”), the Subsidiaries
of MLP Parent listed as “Borrowers” on the signature pages hereto (together with
MLP Parent, collectively, “Borrowers” and each individually a “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., a national banking association,
as agent for the Lenders (“Agent”).

 

R E C I T A L S:

 

A. Borrowers, Guarantors (if any), Lenders and Agent are parties to that certain
Third Amended and Restated Credit Agreement dated as of February 23, 2018 (as
amended by that certain First Amendment to Third Amended and Restated Credit
Agreement dated as of September 4, 2019 and as further amended or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used in
this Consent not otherwise defined herein shall have the respective meanings
given thereto in the Credit Agreement).

 

B. MLP Parent, Calumet Finance Corp., a Delaware corporation (and together with
MLP Parent, the “Issuers”), certain subsidiary guarantors party thereto from
time to time and Wilmington Trust, National Association, as trustee, are parties
to that certain Indenture dated as of November 26, 2013, pursuant to which the
Issuers issued and sold $350.0 million aggregate principal amount of 7.625%
unsecured senior notes due 2022 (the “2022 Unsecured Notes”).

 

C. Borrowers and Guarantors (if any) have requested that Agent and the Required
Lenders consent to the Issuers’ proposed exchange of up to $200.0 million in
aggregate principal amount of senior secured notes due July 2024 (the “2024
Secured Notes”), on a par for par basis, for the 2022 Unsecured Notes, pursuant
to an indenture (the “2024 Secured Notes Indenture”) to be entered into by and
among the Issuers, certain subsidiary guarantors party thereto and Wilmington
Trust, National Association, as trustee (collectively, the “Notes Exchange”).

 

D. In connection with the Notes Exchange, MLP Parent shall designate the 2024
Secured Notes as Parity Lien Debt (as defined in the “Collateral Trust
Agreement” (as such term is defined in the Hedge Intercreditor Agreement, the
“Collateral Trust Agreement”)) and shall be secured by Liens on the Hedge
Agreement Collateral, subject to the terms of the Hedge Intercreditor Agreement
and the Collateral Trust Agreement.

 

E. The Lenders party hereto and Agent desire to consent to the Notes Exchange,
on the terms and conditions contained in this Consent.

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Consent. The Lenders party hereto and Agent hereby consent to the Note
Exchange, in consideration of which it is hereby agreed as follows:

 

(a)The 2024 Secured Notes shall be deemed to be Refinancing Indebtedness
permitted by Section 9.2.3(b) of the Credit Agreement and shall be designated by
MLP Parent as “Parity Lien Debt” (as defined in the Collateral Trust Agreement)
upon the issuance thereof;

 



 

 

 

(b)The Liens on the Hedge Agreement Collateral securing the 2024 Secured Notes
shall be deemed to be Liens permitted by Section 9.2.1 of the Credit Agreement
and the Hedge Intercreditor Agreement shall remain in effect at all times during
the existence of such Liens;

 

(c)Agent shall be permitted to include in the calculation of Availability
Reserve the amount of any principal payments due, at the time of determination,
within sixty (60) days pursuant to the terms of the 2024 Secured Notes Indenture
or under any Refinancing Indebtedness thereof;

 

(d)A “Change of Control” under, and as defined or used in, the 2024 Secured
Notes Indenture shall constitute a Change of Control;

 

(e)(i) Agent, Issuing Bank and Lenders shall not be required to fund any Loans,
arrange for issuance of any Letters of Credit or grant any other accommodation
under the Credit Agreement to or for the benefit of Borrowers, unless each
Obligor represents and warrants to Agent and Lenders that on the date of, and
upon giving effect to, such funding, issuance or grant: (A) the execution,
delivery and performance by each Obligor of each Credit Document to which such
Person is party and the performance of its obligations thereunder (including,
without limitation, the Borrowing of Loans, the request for issuance of Letters
of Credit and the grant of Liens on the Collateral as security for the
Obligations) do not and will not violate or result in any default or an event of
default under or any breach or contravention of, or result in or require the
creation of any Lien (other than the Liens created by the Credit Agreement or
the other Credit Documents) under, or require any payment to be made under the
2024 Secured Notes, the 2024 Secured Notes Indenture, the other “Note Documents”
(as such term defined in the 2024 Secured Notes Indenture, the “2024 Secured
Notes Documents”), the “Fixed Asset Collateral Documents” (as such term is
defined in the Hedge Intercreditor Agreement) and the Collateral Trust Agreement
(collectively, the “Senior Secured Notes Agreements”) to which such Obligor is a
party; and (B) in addition to and without limiting the generality of the
foregoing, each Obligor represents and warrants to Agent and Lenders that, in
connection with each request for the funding of a Loan or the issuance of a
Letter of Credit, such Loan or Letter of Credit (as applicable) is permitted as
an incurrence of additional Indebtedness under each of the Senior Secured Notes
Agreements thereunder; and (ii) each Notice of Borrowing (or deemed request,
except as otherwise expressly stated in the Credit Agreement) by Borrowers,
other than a Notice of Borrowing requesting only a conversion of Loans to Loans
of another Type or a continuation of LIBOR Loans, for funding of a Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing is satisfied on the date of such
request and on the date of such funding, issuance or grant.

 

(f)Each Obligor shall, and shall cause each of its Restricted Subsidiaries (i)
to deliver to Agent, in form and detail reasonably satisfactory to Agent, (A)
promptly after the furnishing thereof, copies of any financial information,
proxy materials, statement, report or other information furnished to any holder
of debt securities of any Obligor or any Restricted Subsidiary thereof pursuant
to the terms of the 2024 Secured Notes Indenture and not otherwise required to
be furnished to Lenders pursuant to Section 9.1.1 or Section 9.1.2 of the Credit
Agreement and (B) at all times during which MLP Parent or any other Obligor is
party to the 2024 Secured Notes Indenture and Availability is less than 35% of
the Aggregate Borrowing Base then in effect, promptly, and in any event within
15 days following the end of each month, a certificate signed on behalf of
Consolidated Parties by a Senior Officer of Borrower Agent or its general
partner which certifies (which certification shall constitute a representation
and warranty for purposes of the Credit Agreement) that at least 10% of the
aggregate amount of secured Indebtedness then permitted to be incurred by MLP
Parent and/or any other Obligor party thereto under the 2024 Secured Notes
Indenture then remains available to be incurred and (ii) promptly notify Agent
and each Lender in writing of the occurrence of any default or event of default
under the 2024 Secured Notes Indenture;

 



2

 

 

(g)Each Obligor shall not, and shall cause each of its Restricted Subsidiaries
not to, if on any date a Default or Event of Default has occurred and is
continuing or would be directly or indirectly caused as a result thereof, or if
the Prepayment Conditions are not satisfied at such date, make (or give any
notice with respect thereto of) any voluntary, optional or other non-scheduled
payment, prepayment (including any excess cash flow sweeps of Borrowed Money),
redemption, acquisition for value (including, without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any 2024
Secured Notes, but excluding (i) any refinancing thereof permitted under Section
9.2.3 of the Credit Agreement, and (ii) any payment or prepayment made with
respect to Indebtedness arising under any of the Senior Secured Notes Agreements
upon the occurrence of a contingency such as, for example and not by way of
limitation, an event of default, the destruction of assets or a change of
control if (and only if) the applicable Senior Secured Notes Agreement requires
such prepayment; and

 

(h)Each of the following shall be an Event of Default under the Credit
Agreement, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise: (i) any Obligor fails to
perform or observe any term, covenant or agreement contained in Section 1(a),
Section 1(b), Section 1(d) or Section 1(g) hereof; (ii) any Obligor fails to
perform or observe any other covenant or agreement (not specified in the
immediately preceding clause (i) above) contained herein on its part to be
performed or observed and such failure continues for 30 days after a Senior
Officer of such Obligor or the general partner of such Obligor has knowledge
thereof or receives written notice thereof from Agent, whichever is sooner;
(iii) there occurs an event of default as such term is used or defined in the
2024 Secured Notes Indenture.

 

2. Effectiveness; Conditions Precedent. This Consent shall only be effective
upon the satisfaction on or before August 30, 2020 of each of the following
conditions precedent (the date of satisfaction, the “Effective Date”):

 

(a) Agent shall have received each of the following documents or instruments in
form and substance reasonably acceptable to Agent executed counterparts of this
Consent executed by all Borrowers, all Guarantors (if any), Agent and the
Required Lenders;

 

(b) The 2024 Secured Notes Indenture shall have been executed and delivered by
all parties thereto, and an amount not to exceed $200,000,000 aggregate
principal amount of the 2024 Secured Notes shall have been issued pursuant
thereto, and exchanged for, an equal principal amount of 2022 Unsecured Notes;

 



3

 

 

(c) MLP Parent shall have designated the 2024 Secured Notes as Parity Lien Debt
in accordance with the terms of the Collateral Trust Agreement and the Parity
Lien Documents (as defined in the Collateral Trust Agreement);

 

(d) Agent shall have received a true, correct and complete copy of the 2024
Secured Notes Indenture, the 2024 Secured Notes and any other 2024 Secured Notes
Documents;

 

(e) The representations and warranties in Section 3(a) and Section 3(b) shall be
true and correct as of the Effective Date and Agent shall have received a
certificate or certificates executed by a Senior Officer of each Borrower or MLP
General Partner as of the Effective Date, in form and substance satisfactory to
Agent, stating that such conditions and the conditions in the immediately
preceding clause (c) are satisfied;

 

(f) Agent shall be reasonably satisfied that the Notes Exchange will not result
in the inclusion of any Collateral as Hedge Agreement Collateral;

 

(g) Borrowers shall have paid to Agent, for the benefit of each Lender
(including Bank of America) that consents to this Consent, a consent fee (the
“Consent Fee”) in an aggregate amount equal to 0.0875% of the Commitments of
each such Lender outstanding on the Effective Date, which Consent Fee Borrowers
agree shall be deemed fully earned and payable on the Effective Date;

 

(h) Borrowers shall have paid all reasonable out-of-pocket costs and expenses of
Agent (including the reasonable fees and expenses of counsel for Agent) to the
extent that the Borrower has received an invoice therefor at least two Business
Days prior to the Effective Date (without prejudice to any post-closing
settlement of such fees, costs and expenses to the extent not so invoiced); and

 

(i) Agent shall have received such documentation and other information as has
been reasonably requested by Agent in connection with this Consent and the
transactions contemplated hereby.

 

Without limiting the generality of the provisions of Section 11.3 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 2, each Lender that has signed this Consent shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless Agent shall have received notice
from such Lender prior to the Effective Date specifying its objection thereto.

 

3. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Consent, each of the Obligors represents and warrants to Agent and
Lenders as follows:

 

(a) all representations and warranties relating to such Obligor contained in the
Credit Agreement or any other Credit Document are true and correct as of the
date hereof as if made again on and as of the date hereof (except to the extent
that such representations and warranties were expressly limited to another
specific date, in which case they are true and correct as of such specific
date);

 

(b) both immediately prior and immediately after giving effect to this Consent,
no Default or Event of Default exists;

 

(c) such Obligor has all requisite corporate or other organizational power and
authority (as applicable) to execute and deliver this Consent;

 



4

 

 

(d) the execution, delivery and performance of this Consent and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate or other organizational action, do not require the approval,
consent, exemption, authorization or other action by, or notice to or filing
with, any Governmental Authority or any other Person in order to be effective
and enforceable, and do not and will not violate or result in any breach or
contravention of any Senior Notes Indenture or other material Contractual
Obligation, including the Senior Secured Notes Agreements, to which such Obligor
is a party or subject, any Organization Document of such Obligor or any
Applicable Law;

 

(e) this Consent has been duly executed and delivered on behalf of each Borrower
party hereto; and

 

(f) this Consent constitutes a legal, valid and binding obligation of each
Borrower party hereto, enforceable against it in accordance with its terms
except as enforceability may be limited by applicable Insolvency Proceeding and
by general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4. Reaffirmation. By its execution hereof, each Obligor expressly (a) consents
hereto, (b) confirms and agrees that, notwithstanding the effectiveness of this
Consent, each Credit Document to which it is a party is, and the obligations of
such Obligor contained in the Credit Agreement, if any, or in any other Credit
Documents to which it is a party (in each case, as amended and modified by this
Consent), are and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, (c) affirms that each of the Liens and
security interests granted by such Obligor in or pursuant to the Credit
Documents are valid and subsisting and (d) agrees that this Consent shall in no
manner impair or otherwise adversely affect any of the Liens and security
interests granted in or pursuant to the Credit Documents.

 

5. Entire Agreement. This Consent, the Credit Agreement, and the other Credit
Documents (collectively, the “Relevant Documents”), set forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to any other party in relation to the subject matter hereof or
thereof. None of the terms or conditions of this Consent may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 13.1 of the Credit Agreement.

 

6. Full Force and Effect of Credit Agreement. This Consent is a Credit Document.
Except as expressly consented hereto, all terms and provisions of the Credit
Agreement and all other Credit Documents remain in full force and effect and
nothing contained in this Consent shall in any way impair the validity or
enforceability of the Credit Agreement or the Credit Documents, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein.

 

7. Consent Fee. The Borrowers agree that the Consent Fee shall not be refundable
under any circumstances, shall be paid in immediately available funds and shall
not be subject to reduction by way of set-off or counterclaim.

 



5

 

 

8. Counterparts. This Consent may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of a signature page of this Consent by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
effect, validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial. THIS CONSENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CONSENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 13.13, 13.14 and
13.15 of the Credit Agreement are hereby incorporated herein by this reference.

 

10. Severability. If any provision of this Consent is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Consent and the other Credit Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
legal, valid and enforceable provisions the economic effect of which comes as
close as possible to that of the illegal, invalid or unenforceable provisions.
The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

 

11. References. All references to the “Credit Agreement” in the Credit Documents
shall mean the Credit Agreement giving effect to this Consent.

 

12. Successors and Assigns. This Consent shall be binding upon and inure to the
benefit of Obligors, Agent and Secured Parties and their respective successors
and assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under any Credit Documents, and (b) any
assignment by a Lender must be made in compliance with Section 12.3 of the
Credit Agreement.

 

[Signature pages follow.]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWERS:

      CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.       By:   Calumet GP, LLC, its
general partner           By: /s/ H. Keith Jennings     Name: H. Keith Jennings
    Title:  Executive Vice President &
Chief Financial Officer

 

  CALUMET OPERATING, LLC       By: Calumet Specialty Products Partners, L.P.,
its sole member         By: Calumet GP, LLC, its general partner             By:
/s/ H. Keith Jennings       Name:  H. Keith Jennings       Title: Executive Vice
President &
Chief Financial Officer

 

  CALUMET FINANCE CORP.       By: /s/ H. Keith Jennings   Name:  H. Keith
Jennings   Title: Executive Vice President &
Chief Financial Officer

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
1

 

 

  CALUMET INTERNATIONAL, INC.       By: /s/ H. Keith Jennings   Name: H. Keith
Jennings   Title: Executive Vice President &
Chief Financial Officer

 

  KURLIN COMPANY, LLC       By: Calumet International, Inc., its sole member    
    By: /s/ H. Keith Jennings     Name:  H. Keith Jennings     Title: Executive
Vice President &
Chief Financial Officer

 

  CALUMET BRANDED PRODUCTS, LLC       By: Calumet Operating, LLC, its sole
member         By: Calumet Specialty Products Partners, L.P., its sole member  
        By: Calumet GP, LLC, its general partner             By: /s/ H. Keith
Jennings         Name:  H. Keith Jennings         Title: Executive Vice
President &
Chief Financial Officer

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
2

 

 

  BEL-RAY COMPANY, LLC       By: Calumet Branded Products, LLC, its sole member
        By: Calumet Operating, LLC, its sole member           By: Calumet
Specialty Products Partners, L.P., its sole member             By: Calumet GP,
LLC, its general partner               By: /s/ H. Keith Jennings           Name:
H. Keith Jennings           Title:   Executive Vice President &
Chief Financial Officer

 

  CALUMET REFINING, LLC       By: Calumet Operating, LLC, its sole member      
  By: Calumet Specialty Products Partners, L.P., its sole member           By:
Calumet GP, LLC, its general partner             By: /s/ H. Keith Jennings      
  Name: H. Keith Jennings         Title:   Executive Vice President &
Chief Financial Officer

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
3

 

 

  CALUMET PRINCETON REFINING, LLC   CALUMET COTTON VALLEY REFINING, LLC  
CALUMET SHREVEPORT REFINING, LLC   CALUMET SAN ANTONIO REFINING, LLC   CALUMET
MONTANA REFINING, LLC   CALUMET MISSOURI, LLC   CALUMET KARNS CITY REFINING, LLC
  CALUMET DICKINSON REFINING, LLC       By: Calumet Refining, LLC, their sole
member         By: Calumet Operating, LLC, its sole member           By: Calumet
Specialty Products Partners, L.P., its sole member           By: Calumet GP,
LLC, its general partner               By: /s/ H. Keith Jennings           Name:
H. Keith Jennings           Title:  Executive Vice President &
Chief Financial Officer

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
4

 

 

AGENT AND LENDERS: BANK OF AMERICA, N.A.,   as Agent, a Lender and an Issuing
Bank       By: /s/ Hance VanBeber   Name:  Hance VanBeber   Title: Sr. Vice
President

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
5

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Thomas A.
Martin   Name: Thomas A. Martin   Title: Vice President

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
6

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender       By: /s/ Helen D. Davis   Name: 
Helen D. Davis   Title:   Authorized Officer

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
7

 

 

  REGIONS BANK,   as a Lender       By: /s/ Stephen J. McGreevy   Name: Stephen
J. McGreevy   Title: Managing Director

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
8

 

 

  BMO HARRIS BANK, N.A.,   as a Lender       By: /s/ Kara Goodwin   Name: Kara
Goodwin   Title: Managing Director

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
9

 

 

  BARCLAYS BANK PLC,   as a Lender       By: /s/ Arvind Admal   Name: Arvind
Admal   Title:  Vice President

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
10

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender       By: /s/ Michael Strobel
  Name: Michael Strobel   Title: Vice President         By: /s/ Philip Tancorra
  Name: Philip Tancorra   Title: Vice President

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
11

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Lisa Freeman  
Name: Lisa Freeman   Title: Senior Vice President

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
12

 

 

  BBVA USA f/k/a COMPASS BANK   as a Lender       By: /s/ Lindsey Swope   Name:
Lindsey Swope   Title:   Vice President

 

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
13



 

